952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerry SNOW;  Edgar Edington, Plaintiffs-Appellees,v.Chase RIVELAND;  T.A. Guske;  R.W. Johnson;  LawrenceKincheloe;  Carol Moses, Defendants-Appellants.
No. 89-35692.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1991.*Decided March 10, 1992.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON, T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
This civil rights action brought under 42 U.S.C. § 1983 by two inmates at the Washington State Penitentiary alleged Eighth Amendment violations in the conditions of confinement.   The district court granted equitable relief and the parties agreed in their briefs that as far as they were concerned the conditions complained of have been corrected.   Riveland and the other state officials ask that we vacate the injunction.   Appellants also cite Wilson v. Seiter, --- U.S. ----, 111 S.Ct. 2321 (1991), decided after the district court entered the injunction, in support of their request that we vacate the injunction.


3
Pending appeal, plaintiff Snow has died and Edington has left the institution on parole.   There remains for consideration by the district court only the claims for damages.


4
We vacate the injunction and remand for trial or other disposition of the remaining issues.


5
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3